DocuSign Envelope ID: DF8C99B1-CD9F-4485-B8C2-3C1A24130F8E
        Case 2:20-cv-06803-RSWL-RAO Document 27 Filed 08/28/20 Page 1 of 4 Page ID #:492



                1    Robert Tauler (SBN 241964)
                     rtauler@taulersmith.com
                2    Tauler Smith, LLP
                     626 Wilshire Boulevard, Suite 510
                3    Los Angeles, California 90017
                     Tel: (310) 590-3927
                4
                     Counsel for Defendant
                5    ENTTECH MEDIA GROUP LLC
                6
                7                              UNITED STATES DISTRICT COURT
                8                            CENTRAL DISTRICT OF CALIFORNIA
                9                                            WESTERN DIVISION
              10
                     BACKGRID USA, INC., et al.,                    CASE NO. 2:20-cv-06803-RSWL
              11
                                           Plaintiffs,              Assigned to Hon. Ronald S.W. Lew
              12                                                    Courtroom ___ [TBD]
                     vs.
              13                                                    REPLY DECLARATION OF TOM
                     ENTTECH MEDIA GROUP LLC,                       FLORIO IN SUPPORT OF EX PARTE
              14     et al.,                                        APPLICATION TO SHORTEN TIME
              15                                                    FOR BRIEFING AND TO VACATE
                                           Defendants.              HEARING ON MOTION TO
              16                                                    DISMISS THE FIRST AMENDED
                                                                    COMPLAINT [24]
              17
                                                                    [Civil L.R. 7-19]
              18
                                                                    Hearing Date:       None set
              19                                                    Time:               None set
                                                                    Place:              None set
              20
                                                                    Hon. RONALD S.W. LEW
              21
              22
              23
              24
              25
              26
              27
              28
                        REPLY DECLARATION OF FLORIO ISO EX PARTE APPLICATION
DocuSign Envelope ID: DF8C99B1-CD9F-4485-B8C2-3C1A24130F8E
        Case 2:20-cv-06803-RSWL-RAO Document 27 Filed 08/28/20 Page 2 of 4 Page ID #:493



                1                                DECLARATION OF TOM FLORIO
                2
                3    I, Tom Florio, declare:
                4             1.     I am CEO of ENTTech Media Group LLC (“ENTTech”), which is the
                5    named defendant in this action. I make this declaration in support of ENTTech’s
                6    Ex Parte Application to Shorten Time for Briefing and to vacate Hearing on
                7    ENTTech’s Motion to Dismiss the First Amended Complaint.
                8             2.     I have reviewed the Plaintiff’s Opposition to ENTTech’s Ex Parte
                9    Application (Dkt. 26). Many of the assertions of fact made in the Opposition are
              10     false or misleading.
              11              3.     First, Paper started a new Instagram account only weeks ago, which
              12     has approximately 10,000 followers - only a tiny fraction of the 1.7 million
              13     followers of the account being held hostage by Plaintiffs. The account Paper
              14     started weeks ago is of no economic value to Paper at this time since the amount of
              15     followers – which is equivalent to circulation of a newspaper – is completely
              16     insignificant to Paper’s business partners.
              17              4.     As such, without expedited relief, Paper will be unable to make the
              18     needed business partnerships in September that it needs to stay in business during
              19     the fourth quarter of 2020.
              20              5.     Moreover, it has taken Paper several years to achieve 1.7 million
              21     followers, and will likely take years to develop a similar following in any other
              22     new instagram account. By this time, it will be too late: Paper’s business
              23     relationships and goodwill will be permanently lost, and Paper will be forced to
              24     layoff employees that they cannot replace because Paper will not be in a position
              25     to rehire them as detailed in the Application and Declaration of Mark Tevis (Dkt.
              26     25-2).
              27
              28

                                                1
                        REPLY DECLARATION OF FLORIO ISO EX PARTE APPLICATION
DocuSign Envelope ID: DF8C99B1-CD9F-4485-B8C2-3C1A24130F8E
        Case 2:20-cv-06803-RSWL-RAO Document 27 Filed 08/28/20 Page 3 of 4 Page ID #:494



                1           6.       The Declaration of Joana Ardelan (Dkt. 26-1) offers no facts to rebut
                2    the testimony provided to the Court that a delay will cause ENTTech to suffer
                3    irreparable harm.
                4           7.        Ms. Ardalan points out that ENTTech has posted a notification on its
                5    website accusing Plaintiffs of extortion. I believe the manner in which Plaintiffs
                6    assert their claims is extortion. It is my understanding that ENTTech is suing
                7    Plaintiffs (and two other parties) in the first filed case for extortion as part of its
                8    RICO claim.
                9            I declare under penalty of perjury under the laws of the United States that
              10     the foregoing is true and correct. This declaration is executed on this 28th day of
              11     August, 2020, at New York, New York.
              12
              13
                                                                       Tom Florio
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                2
                        REPLY DECLARATION OF FLORIO ISO EX PARTE APPLICATION
DocuSign Envelope ID: DF8C99B1-CD9F-4485-B8C2-3C1A24130F8E
        Case 2:20-cv-06803-RSWL-RAO Document 27 Filed 08/28/20 Page 4 of 4 Page ID #:495



                1                                    CERTIFICATE OF SERVICE
                2           I hereby certify that on August 28, 2020, copies of the foregoing document
                3    were served by email and by the CM/ECF system, addressed to the following:
                4
                5            Peter R. Afrasiabi
                             pafrasiabi@onellp.com
                6            ONE LLP
                             4000 MacArthur Boulevard
                7            Each Tower, Suite 500
                             Newport Beach, CA 92660
                8
                             David Quinto
                9            Joanna Ardalan
                             jardalan@onellp.com
              10             ONE LLP
                             9301 Wilshire Boulevard Penthouse Suite
              11             Beverly Hills, CA 90210
              12
              13
              14
                     Dated: August 28, 2020                  TAULER SMITH, LLP
              15
              16                                             By: /s/ Robert Tauler
                                                                 Robert Tauler
              17
                                                             Counsel for Defendant
              18                                             ENTTECH MEDIA GROUP LLC
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                3
                        REPLY DECLARATION OF FLORIO ISO EX PARTE APPLICATION
